Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 1 of 50
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
District of Columbia
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address ) Case No. 20-sc-2054
INFORMATION ASSOCIATED WITH TEN ACCOUNTS ) ,

STORED AT PREMISES CONTROLLED BY GOOGLE )
INC., PURSUANT TO 18 U.S.C. 2703 FOR )

INVESTIGATION OF VIOLATION OF 18 U.S.C. 1344
APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Information associated with ten accounts stored at premised controlled by Google Inc. pursuant to 18 U.S.C. §

2703 for investigation of violation of 18 U.S.C. § 1344 (as further described in Attachment A)
located in the Northern District of California , there is now concealed (identify the
person or describe the property to be seized):

evidence of violations of 18 U.S.C. §§ 641 (Theft of Government Property), 1343 (Wire Fraud), 1344 (Bank Fraud) and
1956 (Money Laundering) (as further described in Attachment B)

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
a evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
aw property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 641 Theft of Government Property
§ 1343 Wire Fraud
§ 1344 Bank Fraud

§ 1956 Money Laundering
The application is based on these facts:

Please see attached Affidavit

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested under

18 U.S.C. § 3103a, the basis of which is set forth on the attached shee :
ny) 247242

= Applicant 4 signature

Daniel Rzepecki, Special Agent, FBI
Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone (specify reliable electronic means).

(hh 2020.08.10 17:19:34 -04'00'

Judge ’s signature

 

Date: 08/10/2020

 

City and state: Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

 
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 2 of 50

AO 93C _ (08/18) Warrant by Telephone or Other Reliable Electronic Means Oo Original qo Duplicate Original

UNITED STATES DISTRICT COURT

for the
District of Columbia

In the Matter of the Search of

(Briefly describe the property to be searched or
identify the person by name and address)

INFORMATION ASSOCIATED WITH TEN ACCOUNTS
STORED AT PREMISES CONTROLLED BY GOOGLE LLC
PURSUANT TO 18 U.S.C. 2703 FOR INVESTIGATION OF
VIOLATION OF 18 U.S.C. 1344

Case No. 20-sc-2054

a_i i

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Northem District of California

 

(identify the person or describe the property to be searched and give its location):
Information associated with serviceanimalsofamerica@gmail.com; Ps gmail.com; certapet@gmail.com;
madams6119@gmail.com; certifytherapydog@gmail.com; esaregistryinternational@gmail.com; richard.s.vost@gmail.com;
kengaughan@gmail.com; intlserviceanimal@gmail.com; and rstrauski@gmail.com stored at premised controlled by Google LLC pursuant
to 18 U.S.C. § 2703 for investigation of violations of 18 U.S.C. §§ 641 (Theft of Government Property), 1343 (Wire Fraud), 1344 (Bank
Fraud) and 1956 (Money Laundering) (as further described in the attached affidavit in support of search warrant, incorporated fully herein,
including Attachment A)

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Evidence, fruits, and instrumentalities evidence of violations of 18 U.S.C. §§ 641 (Theft of Government Property), 1343 (Wire
Fraud), 1344 (Bank Fraud) and 1956 (Money Laundering) (as further described in the attached affidavit in support of search
warrant, incorporated fully herein, including Attachment B)

YOU ARE COMMANDED to execute this warrant on or before August 24, 2020 (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. Mat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the Honorable G. Michael Harvey
(United States Magistrate Judge)

 

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

08/10/2020 ol

 

2020.08.10 17:20:09
-04'00'

 

Date and time issued:

 

 

Judge’s signature

City and state: Washington, DC G. Michael Harvey, U.S. Magistrate Judge

 

 

Printed name and title
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 3 of 50

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
20-sc-2054

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name(s) of any person(s) seized:

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 4 of 50

ATTACHMENT A
Property to Be Searched

This warrant applies to information which is associated with the Google LLC accounts
identified by serviceanimalsofamerica@gmail.com; I a egmail.com:
certapet@gmail.com; madams6119@gmail.com; certifytherapydog@gmail.com;
esaregistryinternational@gmail.com; _richard.s.vost@gmail.com; kengaughan@gmail.com;
intlserviceanimal@gmail.com; and rstrauski@gmail.com, and which are stored at premises
owned, maintained, controlled, or operated by Google LLC, a company that accepts service of

legal process at 1600 Amphitheatre Parkway, Mountain View, California.
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 5 of 50

ATTACHMENT B

Particular Things to be Seized and Procedures
to Facilitate Execution of the Warrant

1. Information to be disclosed by Google LLC (“PROVIDER 1”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of PROVIDER 1, including any records that have been deleted but are still
available to PROVIDER 1, or have been preserved pursuant to a request made under 18 U.S.C.
§ 2703(f), PROVIDER 1 is required to disclose the following information to the government
corresponding to each account or identifier (“Account”) listed in Attachment A:

a. For the time period from January 1, 2020 to the Present: The contents of all
communications and related transactional records for all PROVIDER 1 services used by an
Account subscriber/user (such as e-mail services, calendar services, file sharing or storage
services, photo sharing or storage services, remote computing services, instant messaging or chat
services, voice call services, or remote computing services), including but not limited to incoming,
outgoing, and draft e-mails, messages, calls, chats, and other electronic communications;
attachments to communications (including native files); source and destination addresses and
header or routing information for each communication (including originating IP addresses of e-
mails); the date, size, and length of each communication; and any user or device identifiers linked

to each communication (including cookies);®

 

8 PROVIDER 1’s other services include electronic communication services such as Google Voice
(voice calls, voicemail, and SMS text messaging), Hangouts (instant messaging and video chats),
Google+ (social networking), Google Groups (group discussions), Google Photos (photo sharing),
and YouTube (video sharing); web browsing and search tools such as Google Search (internet
searches), Web History (bookmarks and recorded browsing history), and Google Chrome (web
browser); online productivity tools such as Google Calendar, Google Contacts, Google Docs (word
processing), Google Keep (storing text), Google Drive (cloud storage), Google Maps (maps with
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 6 of 50

b. For the time period from January 1, 2020 to the Present: The contents of all other
data and related transactional records for all PROVIDER 1 services used by an Account user (such
as e-mail services, calendar services, file sharing or storage services, photo sharing or storage
services, remote computing services, instant messaging or chat services, voice call services, or
remote computing services), including any information generated, modified, or stored by user(s)
or PROVIDER 1 in connection with the Account (such as contacts, calendar data, images, videos,
notes, documents, bookmarks, profiles, device backups, and any other saved information);

c. For the time period from January 1, 2020 to the Present: All records of PROVIDER
1 concerning the online search and browsing history associated with the Account or its users (such
as information collected through tracking cookies);

d. For the time period January 1, 2020 to the Present: All records and other
information concerning any document, or other computer file created, stored, revised, or accessed
in connection with the Account or by an Account user, including the contents and revision history
of each document or other computer file, and all records and other information about each
connection made to or from such document or other computer file, including the date, time, length,
and method of connection; server log records; data transfer volume; and source and destination IP
addresses and port numbers;

e. All records regarding identification of the Account, including names, addresses,

telephone numbers, alternative e-mail addresses provided during registration, means and source of

 

driving directions and local business search) and other location services, and Language Tools (text
translation); online tracking and advertising tools such as Google Analytics (tracking and reporting
on website traffic) and Google AdWords (user targeting based on search queries); Pixel Phone
(services which support a Google smartphone); and Google Play (which allow users to purchase
and download digital content, e.g., applications).
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 7 of 50

payment (including any credit card or bank account number), records of session times and
durations (including IP addresses, cookies, device information, and other identifiers linked to those
sessions), records of account registration (including the IP address, cookies, device information,
and other identifiers linked to account registration), length of service and types of services utilized,
account status, methods of connecting, and server log files;

f. All records pertaining to devices associated with the Account and software used to
create and access the Account, including device serial numbers, instrument numbers, model
types/numbers, International Mobile Equipment Identities (“IMEI”), Mobile Equipment
Identifiers (“MEID”), Global Unique Identifiers (“GUID”), Electronic Serial Numbers (“ESN”),
Android Device IDs, phone numbers, Media Access Control (“MAC”) addresses, operating system
information, browser information, mobile network information, information regarding cookies and
similar technologies, and any other unique identifiers that would assist in identifying any such
device(s), including unique application numbers and push notification tokens associated with the
Account (including Apple Push Notifications (“APN”), Google Cloud Messaging (“GCM”),
Microsoft Push Notification Service (““MPNS”), Windows Push Notification Service (“WNS”),
Amazon Device Messaging (“ADM”), Firebase Cloud Messaging (“FCM”), and Baidu Cloud
Push);

g. Basic subscriber records and login history (including, as described in 18 U.S.C.
§ 2703(c)(2), names, addresses, records of session times and durations, length of service and types
of service utilized, instrument numbers or other subscriber numbers or identities, and payment
information) concerning any PROVIDER 1 account (including both current and historical
accounts) ever linked to the Account by a common e-mail address (such as a common recovery e-

mail address), or a common telephone number, means of payment (e.g., credit card number),
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 8 of 50

registration or login IP addresses (during one-week period), registration or login cookies or similar
technologies, or any other unique device or user identifier;

h. All information held by PROVIDER 1 related to the location and location history
of the user(s) of the Account, including geographic locations associated with the Account
(including those collected for non-provider based applications), IP addresses, Global Positioning
System (“GPS”) information, and information pertaining to nearby devices, Wi-Fi access points,
and cell towers;

i. For the time period January 1, 2020 to the Present: All records of communications
between PROVIDER 1 and any person regarding the Account, including contacts with support
services and records of actions taken;

j. Information about any complaint, alert, or other indication of malware, fraud, or
terms of service violation related to the Account or associated user(s), including any memoranda,
correspondence, investigation files, or records of meetings or discussions about the Account or

associated user(s) (but not including confidential communications with legal counsel); and

Within 14 days of the issuance of this warrant, PROVIDER shall deliver the information

set forth above via United States mail, courier, or e-mail to the following:

Special Agent Daniel Rzepecki
Federal Bureau of Investigation
2600 Lord Baltimore Drive
Baltimore, MD 21244
drzepecki@fbi.gov
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 9 of 50

Il. Information to be seized by the government
All information described above in Section I that constitutes fruits, contraband, evidence,
and instrumentalities of violations of 18 U.S.C. §§ 1344 (bank fraud), 641 (theft of government
money or property), 1343 (wire fraud), and 1956 (money laundering) as described in the affidavit
submitted in support of this Warrant, including, for each Account, information pertaining to the
following matters:

(a) Information that constitutes evidence of the identification or location of the user(s)
of the Account;

(b) Information that constitutes evidence concerning persons who either (i)
collaborated, conspired, or assisted (knowingly or unknowingly) the commission
of the criminal activity under investigation; or (ii) communicated with the Account
about matters relating to the criminal activity under investigation, including records
that help reveal their whereabouts;

(c) Information that constitutes evidence indicating the Account user’s state of mind,
e.g., intent, absence of mistake, or evidence indicating preparation or planning,
related to the criminal activity under investigation;

(d) Information that constitutes evidence concerning how and when the Account was
accessed or used, to determine the geographic and chronological context of account
access, use, and events relating to the crime under investigation and to the Account
user;

(e) Information that constitutes evidence concerning the preparation and submission of
fraudulent applications under the Paycheck Protection Program (PPP) and (EIDL)

program; communication about the applications; communication with any other
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 10 of 50

individuals involved in the fraud scheme; and any information about the disposition

of proceeds from the illegal activity.
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 11 of 50

III. Government procedures for warrant execution

The United States government will conduct a search of the information produced by the
PROVIDER and determine which information is within the scope of the information to be seized
specified in Section II]. That information that is within the scope of Section II may be copied and
retained by the United States.

Law enforcement personnel will then seal any information from the PROVIDER that does
not fall within the scope of Section II and will not further review the information absent an order
of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 12 of 50

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH

TEN ACCOUNTS STORED AT SC No. 20-sc-2054
PREMISES CONTROLLED BY

GOOGLE LLC PURSUANT TO 18 U.S.C. | Filed Under Seal
2703 FOR INVESTIGATION OF

VIOLATION OF 18 U.S.C. 1344

 

Reference: USAO Ref. # 2020R01633; Subject Account(s):

serviceanimalsofamerica@gmail.com; EM a smail.com; certapet@gmail.com;
madams6119@gmail.com; certifytherapydog@gmail.com;

esaregistryinternational@gmail.com; richard.s.vost@gmail.com; kengaughan@gmail.com;
intlserviceanimal@gmail.com; rstrauski@gmail.com; help@esapet.org; and Paxton7@aol.com

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Daniel Rzepecki, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this identical affidavit in support of three separate applications for three
separate search warrants for (1) information which is associated with ten accounts — that is,
serviceanimalsofamerica@gmail.com; PI aemail.com; certapet@gmail.com;
madams6119@gmail.com; certifytherapydog@gmail.com; esaregistryinternational@gmail.com;
richard.s.vost@gmail.com; kengaughan@gmail.com;  intlserviceanimal@gmail.com; and
rstrauski@gmail.com — which are stored at premises controlled by Google LLC (“PROVIDER
1”), an electronic communications services provider and/or remote computing services provider
which is headquartered at 1600 Amphitheatre Parkway, Mountain View, California; (2)
information which is associated with one account — that is, help@esapet.org — which is stored at
premises controlled by GoDaddy.com, LLC (“PROVIDER 2”), an electronic communications

services provider and/or remote computing services provider which is headquartered at 14455 N.
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 13 of 50

Hayden Road, #219, Scottsdale, Arizona 85260; and (3) information which is associated with one
account — that is, Paxton7@aol.com — which is stored at premises controlled by Oath, Inc.
(“PROVIDER 3”), an electronic communications services provider and/or remote computing
services provider which is headquartered at 22000 AOL Way, Dulles, Virginia 20166. The
information to be searched is described in the following paragraphs and in Attachment A. This
affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
2703(b)(1)(A), and 2703(c)(1)(A) to require PROVIDER 1, PROVIDER 2, and PROVIDER 3 to
disclose to the government copies of the information (including the content of communications)
further described in Section I of Attachment B. Upon receipt of the information described in
Section I of Attachment B, government-authorized persons will review that information to locate
the items described in Section II of Attachment B, using the procedures described in Section III of
Attachment B.

2. I am a Special Agent with the Federal Bureau of Investigation (“FBI”). I have been
in this position since October 2008. I am currently assigned to the Baltimore Field Office where
I conduct complex financial crime investigations. I have duties that include investigations of,
among other things, bank fraud, mail fraud, wire fraud, health care fraud, and money laundering.
Through my twenty-one (21) weeks of training at the FB] Academy and my participation in
searches and arrests conducted by my squad and other squads, I have assisted and/or participated
in the preparation and/or execution of multiple search and arrest warrants. As a federal agent, I
am authorized to investigate violations of laws of the United States, and as a law enforcement
officer, I am authorized to execute warrants issued under the authority of the United States.

3. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 14 of 50

intended to show merely that there is sufficient probable cause for the requested warrant. It does
not set forth all of my knowledge, or the knowledge of others, about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit, I
respectfully submit that there is probable cause to believe that violations of 18 U.S.C. §§ 1344
(bank fraud), 641 (theft of government money or property), 1343 (wire fraud), and 1956 (money
laundering) have been committed by at least Kenneth Patrick Gaughan. There is also probable
cause to search the information described in Attachment A for evidence, instrumentalities,
contraband, or fruits of these crimes further described in Attachment B.

JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is a “court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and
(c\(1)(A). Specifically, the Court is “a district court of the United States... that — has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(@i). As discussed more fully below,
acts or omissions in furtherance of the offenses under investigation occurred within Washington,
DC. See 18 U.S.C. § 3237. A statute setting forth one of the federal offenses under investigation,
namely 18 U.S.C. § 1956 (Money Laundering), applies extraterritorially.

PAYCHECK PROTECTION PROGRAM

6. As discussed in this affidavit, Gaughan is actively defrauding the federal Payment
Protection Program, which this section briefly describes.

7. The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a federal
law enacted in or around March 2020 and designed to provide emergency financial assistance to
the millions of Americans who are suffering the economic effects caused by the COVID-19

pandemic. One source of relief provided by the CARES Act was the authorization of up to $349
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 15 of 50

billion in forgivable loans to small businesses for job retention and certain other expenses, through
a program referred to as the Paycheck Protection Program (“PPP”). In April 2020, Congress
authorized over $300 billion in additional PPP funding. !

8. In order to obtain a PPP loan, a qualifying business must submit a PPP loan
application, which is signed by an authorized representative of the business. The PPP loan
application requires the business (through its authorized representative) to acknowledge the
program rules and make certain affirmative certifications in order to be eligible to obtain the PPP
loan. In the PPP loan application, the small business (through its authorized representative) must
state, among other things, its average monthly payroll expenses and number of employees. These
figures are used to calculate the amount of money the small business is eligible to receive under
the program. In addition, businesses applying for a PPP loan must provide documentation showing
their payroll expenses.

9. A PPP loan application must be processed by a participating lender. If a PPP loan
application is approved, the participating lender funds the PPP loan using its own money, which
is 100 percent guaranteed by Small Business Administration (“SBA”). Data from the application,
including information about the borrower, the total amount of the loan, and the listed number of
employees, is transmitted by the lender to the SBA in the course of processing the loan.

10. | The small business must use the PPP loan proceeds on certain permissible expenses,
specifically, payroll costs, interest on mortgages, rent, and utilities. The program allows the interest

and principal on the PPP loan to be entirely forgiven if the business spends the loan proceeds on

 

' All dates and amounts are approximations. The words “on or about” and “approximately” are
omitted for clarity.
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 16 of 50

the allowable expenses within a designated period of time after receiving the proceeds and uses a
certain amount of the PPP loan proceeds on payroll expenses.
ECONOMIC INJURY DISASTER LOANS

11. As discussed in this affidavit, Gaughan is actively defrauding the federal
Economic Injury Disaster Loan (“EIDL”) program, which this section briefly describes.

12. In response to the COVID-19 pandemic, small business owners and non-profit
organizations in all U.S. states, Washington DC, and territories are able to apply for an EIDL.
EIDL is an existing SBA program designed to provide economic relief to businesses that are
currently experiencing a temporary loss of revenue. EIDL provides loan assistance, including up
to $10,000 advances, for small businesses and other eligible entities for loans up to $2 million.
The EIDL proceeds can be used to pay fixed debts, payroll, accounts payable and other bills that
could have been paid had the disaster not occurred; however, such loan proceeds are not intended
to replace lost sales or profits or for expansion of a business. Unlike certain other types of SBA-
guaranteed loans, EIDL funds are issued directly from the United States Treasury and applicants
apply through the SBA via an online portal and application. The EIDL application process, which
also uses certain outside contractors for system support, collects information concerning the
business and the business owner, including: information as to the gross revenues for the business
prior to January 31, 2020; the cost of goods sold; and information as to any criminal history of the
business owner. Applicants electronically certify that the information provided is accurate and are
warned that any false statement or misrepresentation to SBA or any misapplication of loan

proceeds may result in sanctions, including criminal penalties.
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 17 of 50

PROBABLE CAUSE

13. For more than seven years, Kenneth Patrick Gaughan (“Gaughan”), a long-time
employee of the Catholic Archdiocese of Washington, DC (“ADW” or “the archdiocese”),
fraudulently diverted money from ADW to contractors Gaughan surreptitiously owned and that
provided virtually no legitimate services to ADW. In late 2018, a federal grand jury in the District
of Maryland charged Gaughan with mail fraud. In December 2019, that indictment was dismissed
for lack of venue. However, in July 2020, based on the fraud Gaughan executed against ADW, a
grand jury in the District of Columbia indicted Gaughan with mail fraud, wire fraud, and money
laundering.

14. —_ During the investigation of the fraud that Gaughan committed against ADW, your
affiant identified Person 1 (hereinafter “Person 1”) as Gaughan’s cohabitant in Gaughan’s
former residence and as the joint account holder on several of Gaughan’s bank accounts and credit
cards. That is, your affiant learned that Person 1 resided with Gaughan at Gaughan’s U Street
residence in the DG neighborhood. In May 2018, your affiant obtained a copy of a
IG zxiicle about Person 1 stating that Person 1 “owns a house in |
with his friend Ken Gaughan.” Further, bank records for bank and credit card accounts on which
Gaughan and Person 1 were joint accountholders show that Gaughan and Person 1 were joint
accountholders for BB&T accounts ending in 7875, 0952, and 2616. In addition, Gaughan and

Person 1 were cardholders and authorized users on a US Bank credit card ending in 4376, which
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 18 of 50

was opened in January 2013, and Barclays Bank credit cards ending in 2023 and 2024, opened in
November 2013.”

15.  OnJuly 17, 2020, your affiant discovered that Gaughan was attempting to commit
fraud on the EIDL and PPP programs. Specifically, your affiant was informed that Gaughan and
Person 1 fraudulently applied for 11 PPP loans to SBA lenders. Records show that Gaughan and
Person 1 submitted those PPP loan applications using the business names of at least eight bogus
emotional support animal companies, including Service Animals of America Incorporated, Service
Dog of America Incorporated, Certapet Incorporated, Official Service Dogs Incorporated,
Therapetic Solutions Incorporated, Therapy Dog Incorporated, Therapy Dog International
Incorporated, and ESA Registry International Incorporated.?

16. Further, according to the PPP loan applications, Gaughan and Person 1’s
purported service animal companies each have twenty-five (25) employees and are located at a
single private mailbox in the UPS Store at 1030 15th Street, NW, Suite 170-B1, Washington, DC
(“the 15th Street UPS box”).

17. Records from UPS show that Gaughan applied for and rents the 15th Street UPS
box. The evidence detailed in this affidavit otherwise shows that Gaughan made extensive use of

the 15th Street UPS box when defrauding ADW.

 

* According to law enforcement databases, Person 1 currently resides at an address different from
the U Street address and P| NE, Washington, DC. Thus, your affiant believes that
Gaughan and Person 1 no longer reside together.

3Person 1 also submitted a loan application under the business name |
a food science and nutrition consulting firm. According to Person 1’s biography posted on the
website of PO where Person 1 is an ae Person 1 is the
©
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 19 of 50

18. Gaughan also fraudulently applied for 12 EIDLs. Records show that Gaughan
applied for these loans utilizing nine of the above-mentioned suspected bogus service animal-
related businesses. The twelve (12) businesses used to submit EIDL applications are Therapetic
Solutions Incorporated, Anything Pawsable Incorporated, Therapy Pet Inc, Therapy Dog
International, ESA Registry International, Official Service Dogs, Service Dog of America,
Certapet Incorporated, Service Animals of America, International Service Animals, Therapy Dog
Inc, and US Therapy Dog.

19. Gaughan’s name and Social Security Number is the business listed contact for all
12 of the EIDL applications. The business addresses provided are variations of the 15th Street UPS
box provided for PPP applications. All applications shared a common business phone number of
MN-4390, mobile phone contact number of e.23 57, and contact address of [
ME NE, Washington, DC, 20002.

20. Nine of the 12 entities used to apply for EIDLs shared the same Taxpayer
Identification Number (TIN) and business name as entities used to apply for PPP loans. The
number of employees per each respective application contradicted each other. The PPP loan
applications claimed these entities each had twenty-five (25) employees while the EIDL
application stated three (3) employees per entity. Additionally, see below for a summary of the

applicant for PPP loans and EIDLs between the like entities:

 

 

 

 

PPP EIDL
Borrower TIN |Borrower Applicant Borrower TIN Borrower Applicant
3968 THERAPETIC SOLUTIONS 3968 Therapetic Solutions Inc Kenneth Gaughan
2437 Service Animals of America Kenneth Gaughan 2437 Service Animals of America |Kenneth Gaughan
1136 ESA Registry International ESA Registry International 1136 ESA Registry International Kenneth Gaughan
1218 Certapet Inc Kenneth Gaughan 1218 Certapet Inc Kenneth Gaughan
1090 Therapy Dog Inc 1090 Therapy Dog Inc Kenneth Gaughan
0847 THERAPY DOG INTERNATIONAL 0847 Therapy Dog International Kenneth Gaughan
2288 Service Dog of America Kenneth Gaughan 2288 Service Dog of America Kenneth Gaughan
1364 Therapy Pet Inc 1364 Therapy Pet Inc Kenneth Gaughan
7450 Official Service Dogs |] 7450 Official Service Dogs Kenneth Gaughan

 
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 20 of 50

21. Gaughan provided Bank of America account number Ho804 for the
proceeds for nine (9) of twelve (12) EIDLs. He provided the same account for proceeds of at least
one PPP loan, for Service Animals of America. Gaughan provided Bank of America account
number [6270 for proceeds on two (2) EIDLs, the same account provided for proceeds of
at least one (1) PPP loan for Certapet Incorporated.

L SCHEME TO DEFRAUD ARCHDIOCESE OF WASHINGTON

22. The scheme to defraud ADW is described in detail in the above-referenced
indictment, filed as D.D.C. Case No. 20-cr-128, incorporated herein by reference. For ease of
reference, the scheme is also summarized here. ADW is a religious organization that covers the
District of Columbia and parts of Maryland. ADW operates schools and provides counseling,
shelter, adoption and foster care, health care, immigration and legal aid, and affordable housing to
its parishioners.

23.  In2008, ADW hired Gaughan as its Director of Counseling, and in July 2013 made
Gaughan the archdiocese’s Assistant Superintendent, a position Gaughan held until he formally
resigned in April 2018. In those capacities, Gaughan was responsible for recruiting and acting as
the point of contact for ADW’s contractors, particularly those that instituted anti-bullying and
crisis intervention programs for the archdiocese.

24. As alleged in the indictment and found in the earlier investigation, Gaughan
devised and executed a scheme to defraud ADW by, among other things, causing ADW to make
payments to purported companies that were actually payments to Gaughan. For example,

Gaughan caused ADW to issue a check to a ee. which was

deposited into an account controlled by Gaughan. Gaughan also caused ADW to pay two other

illegitimate companies, and Soulutions Counseling
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 21 of 50

for Youth (“SCY”), more than $450,000 from ADW bank accounts, and Gaughan falsely
represented to ADW officials that nd SCY implemented social programs for the benefit of
ADW. Gaughan then used that money on personal expenditures and to extricate himself from
personal debt. The following sections describe Gaughan’s fraud on ADW in greater detail.

25. ee. In 2018, in connection with the EMentity,
Gaughan used the alias Richard Strauski (“Strauski’’) to open a virtual mailbox through which
Gaughan defrauded and/or attempted to defraud ADW. The application for this mailbox listed
the applicant’s home address as the 15th Street UPS box, and, in connection with this application,
Gaughan also provided a bogus residential lease agreement purportedly showing Strauski’s
rental of this address. On March 15, 2018, Gaughan submitted a fraudulent Fay invoice for
$21,060 to ADW’s Finance Office with a request for payment, i.e., a recommendation that ADW
pay "eae ADW issued a check to ey which was mailed to the virtual mailbox, to pay for the
fraudulent invoice. The invoice requested payment from ADW to | Co.2 [ty provide a school
messaging service for the 2018 calendar year — a service which ADW was already receiving from
a legitimate entity. On April 17, 2018, Gaughan deposited the $21,060 [check into a bank
account he controlled. ADW would not have issued the check had ADW realized that Gaughan
was the beneficiary of that payment.

26. This earlier investigation also showed how Gaughan’s use of digital devices to
perpetrate the fraud led to evidence of his offenses being stored on digital devices at his workplace
and home. For example, a PDF of a lease agreement used in connection with the [pcheme was
also found on Gaughan’s ADW computer. An edited version of the lease agreement was also
later found on Gaughan’s personal MacBook. Similarly, a search of the ADW computer assigned

to Gaughan revealed various forgeries connected to his fraud scheme, including an image of a

10
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 22 of 50

District of Columbia driver’s license that displayed Gaughan’s photograph and the name Richard
Strauski (i.e., Gaughan’s real license with the name altered), a forged certificate from the
Nebraska Secretary of State purporting that Gaughan does business as ae. and a
copy of the fraudulent [PRPY invoice Gaughan submitted to ADW’s Finance Office in Microsoft
Word format.

27. In June 2011, by falsely
representing information about including its purported but non-existent previous work with
other dioceses and archdioceses, Gaughan persuaded ADW to contract with Eto implement
web-based anti-bullying modules that were purportedly required under Maryland law. The original
contract, which was effective from June 20, 2011 through June 30, 2014, was for $136,701. On
Gaughan’s recommendation, in June 2011, ADW issued egya check for $136,701, which
Gaughan deposited into a account he controlled. Thereafter, in 2014 and 2015, Gaughan
submitted for approval [eee invoices for other large payments, which ADW issued and Gaughan
deposited into the ER eccount Gaughan controlled. The real [es (in the United Kingdom) has
no association with Gaughan and does no work in the United States.

28. Soulutions Counseling for Youth (“SCY”). In late 2010, by falsely representing
information about SCY, including by using Strauski’s identity and concealing Gaughan’s own
involvement, Gaughan persuaded ADW to pay SCY for anti-bullying and crisis intervention
programs. Bank records show that those payments were deposited into a bank account Gaughan
opened in the SCY business name and over which Gaughan was the sole signer.

29. | ADW records show that between May 2010 and April 2018, the archdiocese issued
twenty-six (26) checks to and SCY. The aggregate value of those checks was

$472,832. Financial records show that Gaughan deposited the twenty-six (26) ADW checks into

11
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 23 of 50

accounts Gaughan controlled as the sole signer, that the company bank accounts were almost
entirely funded by ADW’s money, and that Gaughan used ADW’s money for his personal benefit

4 For example, financial records show that Gaughan

and not to operate legitimate businesses.
spent over $185,000 in fraudulent proceeds from the and SCY accounts to pay for debt
incurred on fourteen (14) personal credit cards. Gaughan also spent the money credited to the
company bank accounts on gambling, entertainment, the mortgage on his home, and a boat.

30. Bank records reflect no paychecks issued from the company accounts to any
employees or contractors. Records from the IRS also show that neither ee nor SCY ever
issued Forms W-2 or 1099 to any employees or contractors, and records from the State of Oregon
— the state in which Gaughan registered fesey — show that there were no wage payments to anyone
who worked for cout f Thus, along with other third-party records, the financial records show that
and SCY were shell companies Gaughan used to illegally enrich himself at the

expense of ADW, and were not legitimate businesses. Each of the shell companies Gaughan used

to defraud ADW (i.e., a. and SCY) were associated with the 15th Street UPS box. °

 

4 From your affiant’s review of the financial records, the only significant payment made for the
benefit of ADW was a $10,000 payment to a company called Connect With Kids (“CWK”) for an
anti-bullying website. Gaughan made this payment from the Ee bank account. Gaughan then
converted the $10,000 contract he signed with CWK into the original $136,701 contract [ERR
entered into with ADW, netting himself a 1,200 percent return on investment at ADW’s expense.

> The address listed on the application for an account with PNC for | co.1 FG a UPS box that was
located at 1718 M Street NW, Suite 170, Washington, DC (“the M Street address”). Records from
UPS show that “Kenneth Gaughan” of “Soulutions Counseling for Youth” opened the private
mailbox on May 20, 2010. According to the UPS Store manager, the UPS Store at the M Street
address later moved to 1030 15th Street NW, Washington, DC, and Gaughan’s private mailbox
was converted into the 15th Street UPS box. According to the manager of that particular UPS
Store, once the store moved to 1030 15th Street NW, Washington, DC, mail that was sent to the
M Street address was forwarded to Gaughan’s 15th Street UPS box. In other words, the 15th
Street UPS box was effectively the address listed on the etey) bank account.

12
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 24 of 50

31. Search Warrant on Gaughan’s U Street Residence. On September 25, 2018, your
affiant and other agents executed a federal search warrant on Gaughan’s U Street residence. While
executing the warrant, agents encountered Gaughan and a. Agents
interviewed Gaughan, who waived his Miranda rights and made a number of incriminating
statements, including (1) that his (Gaughan’s) photograph was depicted on the fraudulent
Strauski driver’s license image found on the ADW computer that had previously been assigned
to Gaughan, (2) that Strauski was fictitious, (3) that Gaughan thought the evidence of his guilt
was overwhelming, (4) that Gaughan was in significant personal debt, and (5) that Gaughan was
sorry for what he did to ADW.

32. Further, in Gaughan’s residence, agents found evidence of his financial fraud
scheme, including paper receipts for and SCY checks deposited into the fraudulent company
bank accounts, statements for those bank accounts, a Form 1099 reflecting the fraudulent payments
from ADW to SCY in 2010, and the State of Oregon registration form.

33. Agents found two MacBook computers that contained inculpatory evidence,
including a .png file of Strauski’s signature, emails showing Gaughan’s control of the mail boxes
used for the fraudulent corporate entities, and a fraudulent ERA case agreement. Agents also
found several checks from Therapetic, an entity later used in the loan fraud scheme described
below.

I. FRAUD ON THE SBA’S PAYCHECK PROTECTION PROGRAM (PPP)

34.  Asdescribed above, in July 2020, your affiant learned that Gaughan and Person 1
submitted eleven (11) loan applications for businesses listing the address as the 15th Street UPS
box. Your affiant knows that it is indicative of fraud when multiple businesses are located at a

single address, particularly when that address is a private mailbox, and where numerous loan

13
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 25 of 50

applications were submitted for different companies containing the same or similar information,
including the same address and number of employees, and similar average monthly payroll
amounts. Furthermore, your affiant knows that those who utilize private mailboxes often use those
private boxes to receive mail, but then store that mail in their homes.

35. | Eventhough all of the businesses were purportedly located at the same private UPS
mailbox, the loan applications listed each business as having twenty-five (25) employees (for a
total of at least 200 employees) and an average monthly payroll exceeding $110,000. The names
of each of these businesses indicates they are engaged in similar business activity—tegistering
emotional support animals.

36. Gaughan worked full-time for ADW for almost a decade until he resigned in April
2018, and in early 2018, Gaughan’s LinkedIn profile does not reflect any involvement with animal
support services.

37. Further, your affiant reviewed Gaughan’s federal income tax returns for the tax
years 2011 through 2018. In doing so, your affiant found no indication that Gaughan operated or
worked with any animal support companies, or that Gaughan paid employees to work for animal
support companies.

38. SBA and Bank of America records reflect that seven (7) of the eleven (11) loans
have been disbursed, with a total disbursed amount of $2,179,465.00. All disbursed funds were
deposited into two accounts at Bank of America in the names of Therapy Dog International or
Therapetic Solutions Inc.

39. Specifically, according to SBA records, Gaughan submitted applications for the
following four (4) PPP loans for businesses located at the 15th Street UPS box; three (3) of these

loans were disbursed:

14
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 26 of 50

Loan Number I 7206: Gaughan applied for Loan Number 7206 through the
lender Fund-Ex Solutions Group LLC under the business name Service Animals of
America, and listed the business address for Service Animals of America as the 15th Street
UPS box. According to the loan application documents, Service Animals of America has
twenty-five (25) employees and an average monthly payroll of $121,215. Gaughan’s
address listed on this loan application is 0000009 Washington, DC. The loan
was approved in the amount of $303,000, and the outstanding balance is $303,000. As of
June 6, 2020, the loan status was “past due disbursed” according to SBA records. The email
address listed on the application is serviceanimalsofamerica@gmail.com.

 

Loan Number 308: Gaughan applied for Loan Number 7308 through
Celtic Bank Corporation under the business name Service Dog of America, and listed the
business address for Service Dog of America as the 15th Street UPS box. According to the
loan application documents, Service Dog of America has twenty-five (25) employees and
an average monthly payroll of $121,215. Gaughan’s address listed on this loan is the

Washington, DC. According to SBA records, Celtic Bank cancelled this
loan in May 2020. The email address listed on the PPP loan application is
kengaughan@gmail.com.

 

Loan Number 409: Gaughan applied for Loan Number 409 through
Radius Bank under the business name Certapet Incorporated, and listed the business
address for Certapet Incorporated as the 15th Street UPS box. According to the loan
application documents, Certapet Incorporated had twenty-five (25) employees and an
average monthly payroll of $121,215. Gaughan’s address listed on this loan is listed as the
15th Street UPS box. The loan was approved in the amount of $303,100, and the
outstanding balance is $303,038. As of June 5, 2020, the loan status was “disbursed.” The
email address listed on the PPP loan application is certapet@gmail.com.

Loan Number ss. The application for Loan Number Pw 06 was submitted
to First Bank of the Lake under the business name ESA Registry International, and listed
the business address for ESA Registry International as the 15th Street UPS box. According
to the loan application documents, ESA Registry International has twenty-five (25)
employees and an average monthly payroll of $151,325. The loan was approved in the
amount of $378,310.00, and the outstanding balance is $378,310. As of June 6, 2020, the
loan status was “disbursed current.” Law enforcement has not yet received information
about what email address was listed on the PPP loan application.

40.  Inaddition, according to SBA records, the following seven (7) loans for businesses,
all of which are purportedly located at the 15th Street UPS box, were applied for in Person 1’s

name; at least four (4) of those PPP loans have been disbursed:

Loan Numbers ros Mie & i s07: Loan Number[fjj7402 was applied for
in Person 1’s name through Northeast Bank under the business name Official Service

Dogs. The business address for Official Service Dogs listed on the PPP loan application is

15
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 27 of 50

the 15th Street UPS box. According to the loan application documents, Official Service
Dogs has twenty-five (25) employees and an average monthly payroll of $121,215. Loan
Number 402 was cancelled.

According to information Northeast Bank provided, after Loan Number 7402 was
cancelled, the borrower provided information that had been requested by the bank. As a
result, Northeast Bank approved Loan Number 807 for business name Official
Service Dogs, with the address listed as the 15th Street UPS box, in the amount of
$303,000. According to the loan application documents, Official Service Dogs has twenty-
five (25) employees and an average monthly payroll of $121,200. Additional
documentation provided included a bogus residential lease agreement signed by tenant
Person 1 on behalf of Official Service Dogs and landlord Po This lease
agreement was a version of the same fraudulent lease documents mentioned above found
on Gaughan’s ADW computer and personally owned MacBook. As of June 5, 2020, this
loan status was “active but undisbursed” according to SBA records. According to
information received from Northeast Bank, this loan was closed and funded on June 9,
2020. The email address listed on the PPP loan’ application is
ei. com. Further, based on information received from Northeast

gmail.com was used to correspond with Northeast Bank
veoatie PPP Loan 997807. The correspondence between the writer of the email and
Northeast Bank included a number of assertions and the exchange of documents that are
suspected to be fraudulent. For example, on May 18, 2020, the email author stated that
Official Service Dogs “took over the Therapetic name in 2017” and provided a transfer
agreement purportedly signed by a “Mary Adams” as President of Therapetic Solutions,
Inc. and notarized by “Jorge Loredo, Esq.” A search of the DC Bar website revealed no
member by the name of Jorge Loredo. The email writer stated that they are “often confused
with Therapetic website www.therapetic.org is a different organization and not affiliated
with us.” According to GoDaddy LLC, an account with login “kennethpgaughan” reserved
internet domains including therapetic.org and therapetic.us.

Loan Number [J 709: Loan Number a” was applied for in Person 1’s
name through Bank of America under the business name Therapetic Solutions. The
business address for Therapetic Solutions listed on the loan application is the 15th Street
UPS box. According to the loan application documents, Therapetic Solutions has twenty-
five (25) employees and an average monthly payroll of $122,937. The loan was approved
in the amount of $307,342 and, according to Bank of America, was disbursed on May 4,
2020. Bank of America’s PPP loan application did not ask applicants to list an email
address, and none was listed on this application.

Loan Number 3°: Loan Number |] 303 was applied for in Person 1’s
name through Kabbage Incorporated under the business name Therapy Dog Incorporated.
The business address for Therapy Dog Incorporated listed on the loan application is the
15th Street UPS box. According to the loan application documents, Therapy Dog
Incorporated has twenty-five (25) employees and an average monthly payroll of $110,973.
The loan was approved in the amount of $277,432, and the outstanding balance is

16
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 28 of 50

$277,432. As of June 9, 2020, the loan status was “disbursed” according to SBA records.
The email address listed on the PPP loan application is richard.s.vost@gmail.com.

 

Loan Number 7708: Loan Number 7708 was applied for in Person 1’s
name through Bank of America under the business name Therapy Dog International. The
business address for Therapy Dog International listed on the loan application is the 15th
Street UPS box. According to the loan application documents, Therapy Dog International
has twenty-five (25) employees and an average monthly payroll of $122,937. The loan was
approved in the amount of $307,343.00 and, according to Bank of America, the loan was
“disbursed” on May 4, 2020. Bank of America’s PPP loan application did not ask
applicants to list an email address, and none was listed on this application.

Loan Number 901: Loan Number 7901 was applied for in Person 1’s
name through Northeast Bank under the business name Therapy Pet Incorporated. The
business address for Therapy Pet Incorporated listed on the loan application is the 15th
Street UPS box. According to the loan application documents, Therapy Dog Incorporated
has twenty-five (25) employees and an average monthly payroll of $121,215. The loan was
approved in the amount of $303,000. According to information received from Northeast
Bank, the loan was cancelled on July 10, 2020. The email address listed on the PPP loan
application is atdugbartey@gmail.com. Google has informed law enforcement that it has
no record of this email address, so it is not included among those requested in this search
warrant application.

Loan Number IPs00. Loan Number 7800 was applied for in Person 1’s
name through Fund-Ex Solutions Group LLC under the business name Therapy Pet
Incorporated. According to SBA records, the borrower’s street address was |__|
, and the borrower’s physical street address
was the 15th Street UPS box. According to the loan application documents, Therapy Dog
Incorporated has twenty-five (25) employees and an average monthly payroll of $121,215.
As of May 30, 2020, the loan status was “fully cancelled.” Law enforcement has not yet
received information about what email address was listed on the PPP loan application.

 

a. SBA PPP Loan Application Documents
41. In executing an SBA Form 2483, a form required as part of the process to receive
PPP funding, each Applicant was required to initial and certify that between February 15 and
December 31, 2020, “the Applicant has not and will not receive another loan under the Paycheck
Protection Program.” Here, by receiving at least multiple PPP loans, the Applicant’s signed

certification on each application was false. Elsewhere on the Form 2483, applicants certified that

17
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 29 of 50

the information was accurate and that they knew making false statements subjected them to various
criminal penalties.

42. As of July 28, 2020, your affiant has received supporting documentation for loan
applications submitted to the following institutions: Bank of America (loan number 7708);
Kabbage Inc. (loan number 7303); Radius Bank (loan number 409): Fund-Ex
Solutions Group (loan numbers 7206 and 7800); Northeast Bank (loan numbers
307 and W200: and Celtic Bank Corporation (loan number 7308). These
applications included multiple similar or identical supporting documents used under the names of
different entities. For example, the same following twenty-five (25) employees and wage amounts
were reported for pay periods January 1, 2020 through January 31, 2020 and February 1, 2020

through February 29, 2020 in connection with each of the eight loan numbers listed above.

 

 

 

 

 

 

Name Net Amount Total Hours | Taxes Withheld Total Pay Employer Taxes Total Cost
S 3,117.88 173.33] $ 868.71] S 3,986.59 | S 412.62 | 4,399.21
S 3,433.61 173.33] $ 986.31|5 4,419.92]5$ 457.47 | $ 4,877.39
S 4,731.67 173.33] $ 1,768.21|S 6,499.88] S$ 672.74] $ 7,172.62
S 4,410.06 173.33] $ 1,569.83 |S 5,979.89]S 618.92 | S$ 6,598.81
S 3,820.42 173.33] $ 1,206.15|S  5,026.57]$ 520.26 | $ 5,546.83
S 4,034.85 173.33] $ 1,338.38 |S 5,373.23]S$ 556.13 | $ 5,929.36
S 5,738.24 173.33] $ 1,671.62|S 7,409.86] S$ 766.92 | $ 8,176.78
S 3,021.88 173.33] $ 834.71] S 3,856.59] S 399.16] $ 4,255.75
s 5,321.28 173.33] $ 2,131.91 | S$ 7,453.19 | S 570.18 | $ 8,023.37
S 3,309.89 173.33] $ 936.70} 5S 4,246.59] S$ 439.53 | $ 4,686.12
S 3,599.63 173.33] $ 1,080.28|S  4,679.91|]$ 484.37] S 5,164.28
S 5,160.49 173.33] $ 2,032.71] S$ 7,193.20] $ 744.50 | $ 7,937.70
S 4,624.48 173.33] S$ 1,702.07|S 6,326.55] $ 654.80 | S 6,981.35
S 4,838.88 173.33] $ 1,834.33 |S 6,673.21] S$ 690.68 | S 7,363.89
S 3,765.64 173.33] S 1,174.27 | $ 4,939.91] S 511.28 | $ 5,451.19
S 3,514.36 173.33] S 818.89 | S$ 4,333.25 |S 448.49 |S 4,781.74
S 4,008.05 173.33] $ 1,321.85|S 5,329.90] $ 551.64| S$ 5,881.54
S 4,383.26 173.33] $ 1,553.29/S 5,936.55] 5 614.44 | S$ 6,550.99
S 4,517.27 173.33] $ 1,635.95 | $ 6,153.22] S 636.86 | S 6,790.08
S 5,489.15 173.33] $ 1,574.05] S$ 7,063.20] 5$ 731.05 | $ 7,794.25
S 4,946.09 173.33] $ 1,900.45|S 6,846.54] $ 708.62 | S 7,555.16
S 3,765.64 173.33] $ 1,174.27|S$ 4,939.91] $ 511.28 | $ 5,451.19
S 5,669.71 173.33] $ 2,346.80] S$ 98,016.51] $ 613.26 | $ 8,629.77
S 4,710.80 173.33] S 1,269.09 | $ 5,979.89 | S 618.92 | S 6,598.81
S 2,957.89 173.33] $ 812.04|S 3,769.93] S$ 390.19 | $ 4,160.12

Totals $ 106,891.12 4333.25] S 35,542.87 | $ 142,433.99 | $ 14,324.31 | $ 156,758.30

 

 

 

18

 
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 30 of 50

43. In addition to the evidence that the applications are fraudulent described above,
there is further evidence in the material provided for various of the loan applications. For example:

Loan Number 708: Documents provided to Bank of America to support payroll
obligations for Therapy Dog International (EIN: 0847) include Payroll Summary
Reports as of February 1, 2020 for pay period January 1, 2020 through January 31, 2020,
and March 1, 2020 for pay period February 1, 2020 through February 29, 2020. The
employees listed and payroll amounts per the reports are identical other than the report and
check dates. Payroll Details Reports were also provided for the same period. Similar to the
Payroll Summary Reports, the names and numbers on both reports were identical other
than report and check dates. Each report showed twenty-five (25) employees, a total
monthly pay of $144,817.27, employer taxes of $14,570.99, and total payroll costs of
$159,388.26.

Loan Number 7303: Documents provided to Kabbage Inc. to support payroll
obligations for Therapy Dog Incorporated (EIN: 1090) include Payroll Summary
Reports as of February 1, 2020 for pay period January 1, 2020 through January 31, 2020,
and March 1, 2020 for pay period February 1, 2020 through February 29, 2020. Each
report showed twenty-five (25) employees, a total monthly pay of $144,817.27, employer
taxes of $14,570.99, and total payroll costs of $159,388.26. The documents provided were
identical to the Payroll Summary and Payroll Details Reports documents provided to Bank
of America for E702 except for the entity name in the right-hand corner of the
document being “Therapy Dog Inc” versus “Therapy Dog International.”

Loan Number 7409: Documents provided to Radius Bank included identical
Payroll Summary Reports and Payroll Details Reports for January and February 2020 as
described above, except that “Certapet Inc.” was listed as the entity name in the upper right
comer of the documents. Further, the employees claimed are the same twenty-five (25)
employees as the other applications listed herein.

Loan Numbers 206 and H:s00: Applications were submitted to Fund-Ex
Solutions by the following entities: Service Animals of America, Certapet Incorporated,
and Therapy Pet Incorporated. On June 24, 2020, an employee of Fund-Ex Solutions filed
an SBA Hotline compliant. The compliant noted that while the loans for Service Animals
of America and Certapet Incorporated were applied for by Gaughan, and Therapy Pet
Incorporated was filed by Person 1, all three claimed the same twenty-five (25) employees.
These twenty-five (25) employees are the employees listed above that were utilized on
applications across all of the lending institutions. The compliant further stated that all three
applications included various tax forms with identical numbers for each entity.

19
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 31 of 50

Loan Numbers 7807 and 01: Documents provided to Northeast Bank
included the same twenty-five (25) employees mentioned above. Additionally, bank
statements were provided for two separate entities: Official Service Dogs (Bank of
America account 9804) and Therapy Pet Inc. (Bank of America Account

270). Several months of statements were provided. All dollar amounts and
transactions within those statements were identical. The only differences were the entity
name and account number, suggesting the same statements were likely altered to be
provided for two separate entities.

Loan Number 7308: Documents provided to Celtic Bank Corporation include a
voided check that states the entity “Service Dog of America” in the upper left corner. But
on the subsequent portions of the check, including the payment record, the entity shown on
the upper left portion of the two sections states “Therapetic”. The check is drawn on Bank
of America account (6270. As exhibited above, during the 2018 search warrant
executed on Gaughan’s U Street Residence, multiple checks were found written to
Gaughan from “Therapetic” and drawn on Bank of America account e270. Based
on this information, it is likely that this voided check was altered to suggest Service Dog
of America controlled the bank account. In addition, the same twenty-five (25) employees
listed above were utilized in an attempt to obtain loan number 7308 from Celtic
Bank Corporation. Payroll summary reports provided for all PPP loan documents received
to date were identical, except for the entity name of “Service Dog of America” being in the
upper right corner of the reports submitted to Celtic Bank Corporation.

b. Supporting Tax Forms

44. ___A variety of federal tax forms were submitted as supporting documents for the
following loans: Bank of America (loan number 770): Kabbage Inc. (loan number
7303); Radius Bank (loan number 409): Fund-Ex Solutions Group (loan numbers
7206 and 7800); Northeast Bank (loan numbers 7807 and 7901); and
Celtic Bank Corporation (loan number 7308). These tax forms include Form 990, Return
of Organization Exempt from Income Tax (Form 990), Form 940, Employer’s Annual Federal
Unemployment (FUTA) Tax Return (Form 940), and Form 941, Employer’s Quarterly Federal

Tax Return (Form 941).

20
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 32 of 50

45. Form 990’s are filed by tax-exempt organizations and are open to public inspection.
The application for Loan Number 7807 included a 2018 Form 990. Forms 990 filed after
2018 are available on IRS.gov through the Tax-Exempt Organization Search function. The Form
990 provided with the loan application is dated March 31, 2019.

46. A search of the Applicant’s Employer Identification Number (EIN) (450
yielded no Forms 990. The search did yield a determination letter dated February 25, 2020
determining that the Applicant is a tax-exempt organization. As the below return was not available
on IRS.gov, and since the entity was not determined to be tax exempt until 2020, it is likely the
Form was never filed with the IRS and is likely fraudulent.

47. Of further note, the principal officer listed on the Form 990 is Gaughan. The
application lists Person 1 as the Applicant and principal officer for Official Service Dogs. The
signature on the Form 990 appears to read “Kenneth Gaughan” even though the printed name is
“Kevin Ganglof”. Neither Gaughan nor Ganglof is listed as employees on the employee listing
provided as supporting documentation.

48. 2019 Forms 940 were provided with at least three (3) applications for Official
Service Dogs, Therapy Dog International, and Therapy Dog Incorporated. All three returns were
signed on December 30, 2019 by Person 1, CFO. Two (2) of the three (3) Forms 940 were identical
other than the EIN and Name. Forms 940 submitted for Therapy Dog International (loan number
7708) and Therapy Dog Incorporated (loan number 7303) have total payments to
all employees of $1,709,301.97, FUTA tax before adjustments of $2,563.80, and Total FUTA tax
after adjustments of $92,302.31. Based on the training and experience of other federal agents
associated with this investigation, it is unlikely that two businesses would have equal payments to

employees and FUTA tax balances for the same year. Additionally, it is unlikely that an entity

21
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 33 of 50

would complete and sign Forms 940 prior to year-end. These irregularities suggest that the Forms
are likely fraudulent.

49. 2019 Forms 941 were provided for the first, second, third, and fourth quarters for
the following entities: Service Animals of America (EIN 3 Therapy Pet Incorporated
(EIN 364); Certapet Incorporated EIN: 2: 8); and Therapy Dog Incorporated a
090). These Forms were identical in every way except for EIN, Name, and the signer. Not
only were the Forms identical across entities, all numbers on the Forms were identical across
months and quarters. Based on typical turnover for businesses employing twenty-five (25)
employees, it is unlikely that each entity would consistently employ twenty-five (25) employees
for an entire year with equal and even monthly earnings. It appears as if the Forms 941 were altered
and duplicated to use as support for multiple loan applications.

50. Based on the use of seemingly altered, duplicative Federal Tax Forms, it appears
as if the Applicant utilized bogus documents to obtain PPP funding.

I. FRAUD ON THE SBA’S ECONOMIC INJURY DISASTER (EIDL) PROGRAM

51. According to SBA records, Gaughan submitted applications for the following
twelve (12) EIDL loans for businesses, which cited the same business address and purported in
several cases to have identical gross revenues and/or costs across different business entities in
other EIDL loan applications:

EIDL Application Number 4152: Application Number 152 was applied

for by Gaughan directly with the SBA under the name Therapetic Solutions Incorporated.

According to SBA records, the applicant’s business address was the 15th Street UPS box

and the borrower’s physical street address was PG Northeast, Washington, DC.

According to the application, Therapetic Solutions Incorporated has three employees, gross

revenues of $210,000, and Non-Profit costs of operation of $210,000. Gaughan received
a $3,000 advance payment as a result of this application. The email address listed on this

EIDL application is help@esapet.org.

22
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 34 of 50

EIDL Application Number 2063: Application Number Pos was applied
for by Gaughan directly wi e SBA using the business name Anything Pawsable
Incorporated. SBA records indicate the applicant’s business address was the 15th Street
UPS box and the borrower’s physical street address was ( Northeast,
Washington, DC. The application stated Anything Pawsable Incorporated has one
employee, $110,000 in revenue, and $110,000 in cost of goods sold. No funds have been
disbursed as a result of this application. The email address listed on this EIDL application
is paxton7@aol.com.

EIDL Application Number 207: Application Number 7207 was applied
for by Gaughan with the SBA using the business name Therapy Pet Incorporated. SBA
records show that the applicant’s business address was the 15th Street UPS box and the
borrower’s physical address was (0000005 Washington, DC. The
application stated Therapy Pet Incorporated three employees, gross revenues of $210,000,
and Non-Profit costs of operation of $210,000. As of July 22, 2020, no funds were
disbursed as a result of this application. The email address listed on the EIDL application

is madams6119@gmail.com.

EIDL Application Number I s922: Application Number I s932 was applied
for by Gaughan with the SBA using the business name Therapy Dog International. SBA
application data show the applicant’s business address was the 15th Street UPS box and
the borrower’s physical address was (I Washington, DC. Therapy
Dog International claimed to have three employees and gross revenues of $210,000 and
Non-Profit costs of operation of $210,000. As of July 22, 2020, no funds were disbursed
as a result of this application. The email address listed on the EIDL application is
certifytherapydo mail.com.

 

EIDL Application Number 7566: Application Number "°° was applied
for by Gaughan with the S using business name ESA Regis nternational. The
applicant’s business address was the 15th Street UPS box and the borrower’s physical
address was [I Northeast, Washington, DC. ESA Registry International
claimed to have three employees and provided no revenue or cost information. As of July
22, 2020, no funds were disbursed as a result of this application. The email address listed
on the EIDL application is esaregistryinternational@gmail.com.

 

EIDL Application Number 428: Gaughan applied for loan Application Number

1428 under the business name Official Service Dogs and listed the business address
as the 15th Street UPS Box. The borrower address was PI Northeast,
Washington, DC. Official Service Dogs listed three employees and did not provide gross
revenue or cost information. As of July 22, 2020, no funds were disbursed as a result of
this application. The email address listed on the EIDL application is
richard.s.vost@gmail.com.

EIDL Application Number HN 8301: Gaughan applied for loan Application Number

8301 under the business name Service Dog of America and listed three (3)
employees. Per SBA application data, the business address provided was the 15th Street

23
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 35 of 50

UPS Box, and the borrower’s address was J Washington, DC.
Service Dog of America did not provide gross revenue or cost numbers. As of July 22,
2020, no funds were disbursed as a result of this application. The email address listed on
the EIDL application is kengaughan@gmail.com.

EIDL Application Number 87: Gaughan applied for Application Number
ae under the business name Certapet Inc and listed three (3) employees. The
application stated gross revenue of $210,000 and cost of goods sold totaling $210,000. The
business address provided was the 15th Street UPS Box and the borrower’s address was

PI Washington, DC. As of July 22, 2020, no funds were disbursed
as a result of this application. The email address listed on the EIDL application is

certapet@gmail.com.

EIDL Application Number 1397: Application Number 397 was applied
for by Gaughan using the business name Service Animals of America. Service Animals
of America claimed to have three (3) employees and did not provide revenue or cost
information. The business address provided was the 15th Street UPS Box and the
applicant’s address was I Washington, DC. As of July 22, 2020,
no funds were disbursed as a result of this application. The email address listed on the
EIDL application is intlserviceanimal@gmail.com.

EIDL Application Number s29: Gaughan applied for Application Number
ern ia under the business name International Service Animals. International Service

imals provided the business address of the 15th Street UPS box and claimed to have
three (3) employees. The borrower’s address was PN Northeast. International
Service Animals did not provide revenue or cost numbers. As of July 22, 2020, no funds
were disbursed as a result of this application. The email address listed on the EIDL
application is serviceanimalsofamerica@gmail.com.

EIDL Application Number 683: Gaughan applied for loan Application Number

683 using business name [herapy Dog Incorporated claiming to have three (3)
employees. Therapy Dog Incorporated’s business address was the 15th Street UPS Box
and the applicant’s address was Northeast, Washington, DC. There were
no revenue or cost numbers provided. As of July 22, 2020, no funds were disbursed as a
result of this application. The email address listed on the EIJDL application is
atdugbartey@gmail.com. As stated above, Google has informed law enforcement that it
has no record of this email address.

EIDL Application Number bss: Gaughan applied for loan Application Number
533 using business name US Therapy Dog. US Therapy Dog claimed three (3)
employees and did not provide revenue or cost information. The business address provided
was the 15th Street UPS Box and the applicant’s address was SG Northeast,
Washington, DC. As of July 22, 2020, no funds were disbursed as a result of this
application. The email address listed on the EIDL application is rstrauski@gmail.com. As
stated above, Gaughan is known to go by the alias of Richard Strauski, and this email
address was used to register the website for SCY in Gaughan’s scheme against ADW.

24
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 36 of 50

52. In addition to the loans described in this affidavit, SBA records reflect that Person

1 applied for a PPP loan in the name | with the address [|
[ In contrast with the businesses associated with the 15th Street

UPS box, the loan application for ss that ES only

a single employee and an average monthly payroll of $7,818. This loan has been disbursed and the

outstanding balance is $19,545. The email associated with this application was

yy... Person 1’s LinkedIn profile reflects that he currently has two jobs—

as the ti [| (a position Person 1 has held since January
2016), and as an a hes. Person 1’s LinkedIn profiles does

not reflect any involvement with animal support services.

IV. EVIDENCE OF FRAUDULENT DOCUMENTATION RELATED TO THE
PURPORTED BUSINESS USED TO OBTAIN PPP AND EIDL LOANS

53. Records obtained from the internet domain registrar and web hosting company
GoDaddy LLC show that an account with the login name “kennethpgaughan” reserved numerous
internet domains similar to the businesses used to obtain the PPP loans, including:

servicedogdirectory.com
usservicedogregistry.net
certapet.net
certapets.com
certapet.org
certapets.org
esaregistry.net
esadirectory.com
esadogregistry.org
esadirectory.org
therapetic.org
therapetic.us
therapypetdog.com
therapypetdog.org

25
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 37 of 50

54. | The GoDaddy account used to register the foregoing domains listed the customer
name as Richard Strauski, the company name as SCY, and the customer address as 1718 M Street
NW, Suite 170, Washington, DC (“the M Street address”), which converted into the 15th Street
UPS box.

55. | A search of electronic media seized from Gaughan’s U Street Residence revealed
numerous service or support animal certificates purportedly signed by “Richard Strauski”
certifying an animal as a service or emotional support animal that appeared to be issued by
Therapetic. For example, a fraudulent support animal registration certificate that was purportedly
signed by “Richard Strauski” listed the address of the 15th Street UPS box and stated that a dog
“Tex” was “registered with TheraPetic’s National Registry.” The email address on the certification
has the domain esadirectory.org, which Gaughan registered. Similarly, your affiant discovered
another fraudulent animal support certification, signed by Strauski, for a squirrel named Elly May.
The certificate displayed the email address contact@therapetic.org and a logo for Therapetic
Solutions. Based on this, your affiant believes that Gaughan prepared the fraudulent certificates
using the alias Richard Strauski in order to conceal his involvement.

56. Similarly, while conducting a review of the electronic media seized from Gaughan,
your affiant found an email letter from “Richard Strauski, Senior Legal Advisor” of Therapetic
Solutions to an attorney at the law firm Wilson Sonsini Goodrich & Rosati confirming that
Therapetic Solutions would voluntarily remove the logo of Hawaiian Airlines Incorporated from
its website. Your affiant is aware that those who commit service animal fraud often represent that
their certifications can be used to bring animals onto airplanes. Your affiant found similar email
letters from “Richard Strauski, Senior Legal Advisor” of Therapetic Solutions to JetBlue

Airways Corporation and Alaska Airlines.

26
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 38 of 50

V. USE OF SBA PPP AND EIDL FUNDS

57. Based on a review of records to date, your affiant suspects that Gaughan received
a total of $2,182,465.00 in combined PPP and EIDL funds. Based on information received from
Bank of America, Gaughan received the funds in two accounts in the name of Therapetic
Solutions Incorporated and Therapy Dog International between May 4, 2020 and May 26, 2020.
As of July 27, 2020, the balance in the two accounts totaled approximately $200,000.

58. Your affiant is aware of at least the following purchases and transfers out of the
aforementioned accounts:

e On May 27, 2020, a cashier’s check for $1,130,000 to Allied Title and Escrow LLC was
purchased at Bank of America by Therapy Dog International to fund the purchase of |]
ey. Washington, DC.

e On May 27, 2020, Therapetic Solutions Incorporated sent a wire to AYS Marine Enterprise
LLC for $295,550. The wire funded the purchase of a 2020 Cruisers Yachts 338 CX 33-
foot watercraft.

e Between May 16, 2020 and July 15, 2020, at least $42,869.71 in likely proceeds were
transferred to pay a Capital One credit card balance.

59. Form 2483 explicitly states that by signing, the Applicant represents that “[t]he
funds will be used to retain workers and maintain payroll or make mortgage interest payments,
lease payments, and utility payments, as specified under the Paycheck Protection Program Rule: I
understand that if the funds are knowingly used for unauthorized purposes, the federal government
may hold me legally liable, such as for charges of fraud.” The above-mentioned use of PPP funds
to purchase a residence, watercraft, and make personal credit card payments does not meet the

certified use of funds requirements specified under the PPP Rule.

27
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 39 of 50

60. On July 24, 2020, PROVIDER 1 was served with a preservation letter under 18
U.S.C. § 2703(f) related to serviceanimalsofamerica@gmail.com;
I a gmail.com; certapet@gmail.com; madams6119@gmail.com;
certifytherapydog@gmail.com; esaregistryinternational@gmail.com; richard.s.vost@gmail.com;
kengaughan@gmail.com; intlserviceanimal@gmail.com; and rstrauski@gmail.com. On July 31,
2020, PROVIDER 2 was served with a preservation letter under 18 U.S.C. § 2703(f) related to
help@esapet.org. On August 7, 2020, PROVIDER 3 was served with a preservation letter under
18 U.S.C. § 2703(f) related to Paxton7@aol.com.

BACKGROUND CONCERNING PROVIDER’S ACCOUNTS

61. PROVIDER 1 is the provider of the internet-based accounts identified by
serviceanimalsofamerica@gmail.com; I Genail-com: certapet@gmail.com;
madams6119@gmail.com; certifytherapydog@gmail.com; esaregistryinternational@gmail.com;
richard.s.vost@gmail.com; kengaughan@gmail.com;  intlserviceanimal@gmail.com; and
rstrauski@gmail.com.

62. PROVIDER 2 is the provider of the internet-based account identified by
help@esapet.org.

63. PROVIDER 3 is the provider of the internet-based account identified by
Paxton7@aol.com.

64. PROVIDER 1, PROVIDER 2, AND PROVIDER 3 provide its subscribers internet-
based accounts that allow them to send, receive, and store e-mails online. PROVIDER 1,
PROVIDER 2, AND PROVIDER 3’s accounts are typically identified by a single username, which

serves as the subscriber’s default e-mail address, but which can also function as a subscriber’s

28
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 40 of 50

username for other services of PROVIDER 1, PROVIDER 2, and PROVIDER 3, such as instant
messages and remote photo or file storage.

65. Based on my training and experience, I know that PROVIDER 1, PROVIDER 2,
and PROVIDER 3 allow subscribers to obtain accounts by registering on the respective provider’s
website. During the registration process, PROVIDER 1, PROVIDER 2, and PROVIDER 3 ask
subscribers to create a username and password, and to provide basic personal information such as
a name, an alternate e-mail address for backup purposes, a phone number, and in some cases a
means of payment. PROVIDER 1, PROVIDER 2, and PROVIDER 3 typically do not verify
subscriber names. However, PROVIDER 1, PROVIDER 2, and PROVIDER 3 do verify the e-
mail address or phone number provided.

66. Once a subscriber has registered an account, PROVIDER 1, PROVIDER 2, and
PROVIDER 3 provide e-mail services that typically include folders such as an “inbox” and a “sent
mail” folder, as well as electronic address books or contact lists, and all of those folders are linked
to the subscriber’s username. Subscribers of PROVIDER 1 and PROVIDER 2 can also use that

same username or account in connection with other services provided by that respective provider. ®

 

6 Here, PROVIDER 1’s other services include electronic communication services such as Google
Voice (voice calls, voicemail, and SMS text messaging), Hangouts (instant messaging and video
chats), Google+ (social networking), Google Groups (group discussions), Google Photos (photo
sharing), and YouTube (video sharing); web browsing and search tools such as Google Search
(internet searches), Web History (bookmarks and recorded browsing history), and Google Chrome
(web browser); online productivity tools such as Google Calendar, Google Contacts, Google Docs
(word processing), Google Keep (storing text), Google Drive (cloud storage), Google Maps (maps
with driving directions and local business search) and other location services, and Language Tools
(text translation); online tracking and advertising tools such as Google Analytics (tracking and
reporting on website traffic) and Google AdWords (user targeting based on search queries); Pixel
Phone (services which support a Google smartphone); and Google Play (which allow users to
purchase and download digital content, e.g., applications).

29
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 41 of 50

67. In general, user-generated content (such as e-mail) that is written using, stored on,
sent from, or sent toa PROVIDER 1, PROVIDER 2, or PROVIDER 3 account can be permanently
stored in connection with that account, unless the subscriber deletes the material. For example, if
the subscriber does not delete an e-mail, the e-mail can remain on PROVIDER 1, PROVIDER 2,
and PROVIDER 3’s servers indefinitely. Even if the subscriber deletes the e-mail, it may continue
to exist on PROVIDER 1, PROVIDER 2, and PROVIDER 3’s servers for a certain period of time.

68. Thus, a subscriber’s account with PROVIDER 1, PROVIDER 2, or PROVIDER 3
can be used not only for e-mail but also for other types of electronic communication. For
PROVIDER 1, this includes instant messaging, photo and video sharing, voice calls, video chats,
SMS text messaging, and social networking. For PROVIDER 2, this includes contacts, calendars,
and web hosting information, and access to Microsoft Office 365. For PROVIDER 3, this includes
address books, contact or buddy lists, calendar data, picture (other than ones attached to emails),
and other files on servers maintained and/or owned by the email providers. Depending on user
settings, user-generated content derived from many of these services is normally stored on
PROVIDER 1, PROVIDER 2, and PROVIDER 3’s servers until deleted by the subscriber. Similar
to e-mails, such user-generated content can remain on PROVIDER 1, PROVIDER 2, and
PROVIDER 3’s servers indefinitely if not deleted by the subscriber, and even after being deleted,
it may continue to be available on PROVIDER’ servers for a certain period of time. Furthermore,
a subscriber of PROVIDER 1, PROVIDER 2, or PROVIDER 3 can store contacts, calendar data,
images, videos, notes, documents, bookmarks, web searches, browsing history, and various other

types of information on their servers. Based on my training and experience, I know that evidence

 

PROVIDER 2 is powered by Microsoft and its other services are supported by Microsoft Office
(Outlook, Word, One Drive, Excel, Power Point, Teams, etc.).

30
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 42 of 50

of who controlled, used, and/or created a PROVIDER 1, PROVIDER 2, or PROVIDER 3 account
may be found within such computer files and other information created or stored by the respective
provider’s subscriber. Based on my training and experience, I know that the types of data
discussed above can include records and communications that constitute evidence of criminal
activity.

69. Based on my training and experience, I know that providers such as PROVIDER
1, PROVIDER 2, and PROVIDER 3 also collect and maintain information about their subscribers,
including information about their use of PROVIDER 1, PROVIDER 2, and PROVIDER 3
services. This information can include the date on which the account was created, the length of
service, records of log-in (i.e., session) times and durations, the types of service utilized, the status
of the account (including whether the account is inactive or closed), the methods used to connect
to the account (such as logging into the account via the provider’s website), and other log files that
reflect usage of the account. Providers such as PROVIDER 1, PROVIDER 2, and PROVIDER 3
also commonly have records of the Internet Protocol address (“IP address”) used to register the
account and the IP addresses associated with other logins to the account. Because every device
that connects to the Internet must use an IP address, IP address information can help to identify
which devices were used to access the relevant account. Also, providers such as PROVIDER 1,
PROVIDER 2, and PROVIDER 3 typically collect and maintain location data related to
subscriber’s use of the respective provider’s services, including data derived from IP addresses
and/or Global Positioning System (“GPS”) data.

70. Based on my training and experience, I know that providers such as PROVIDER
1, PROVIDER 2, and PROVIDER 3 also collect information relating to the devices used to access

a subscriber’s account — such as laptop or desktop computers, cell phones, and tablet computers.

31
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 43 of 50

Such devices can be identified in various ways. For example, some identifiers are assigned to a
device by the manufacturer and relate to the specific machine or “hardware,” some identifiers are
assigned by a telephone carrier concerning a particular user account for cellular data or voice
services, and some identifiers are actually assigned by PROVIDER 1, PROVIDER 2, and
PROVIDER 3 in order to track what devices are using PROVIDER 1, PROVIDER 2, and
PROVIDER 3’s accounts and services. Examples of these identifiers include unique application
number, hardware model, operating system version, Global Unique Identifier (“GUID”), device
serial number, mobile network information, telephone number, Media Access Control (“MAC”)
address, and International Mobile Equipment Identity (“IMEI”). Based on my training and
experience, I know that such identifiers may constitute evidence of the crimes under investigation
because they can be used (a) to find other PROVIDER 1, PROVIDER 2, or PROVIDER 3 accounts
created or accessed by the same device and likely belonging to the same user, (b) to find other
types of accounts linked to the same device and user, and (c) to determine whether a particular
device recovered during course of the investigation was used to access the account with
PROVIDER 1, PROVIDER 2, or PROVIDER 3.

71. PROVIDER 1, and possibly PROVIDER 2 and PROVIDER 3, also allows its
subscribers to access its various services through an application that can be installed on and
accessed via cellular telephones and other mobile devices. This application is associated with the
subscriber’s PROVIDER 1 account. In my training and experience, I have learned that when the
user of a mobile application installs and launches the application on a device (such as a cellular
telephone), the application directs the device in question to obtain a Push Token, a unique identifier
that allows the provider associated with the application (such as PROVIDER 1) to locate the device

on which the application is installed. After the applicable push notification service (e.g., Apple

32
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 44 of 50

Push Notifications (APN) or Google Cloud Messaging) sends a Push Token to the device, the
Token is then sent to the application, which in turn sends the Push Token to the application’s
server/provider. Thereafter, whenever the provider needs to send notifications to the user’s device,
it sends both the Push Token and the payload associated with the notification (i.e., the substance
of what needs to be sent by the application to the device). To ensure this process works, Push
Tokens associated with a subscriber’s account are stored on the provider’s server(s). Accordingly,
the computers of PROVIDER 1 are likely to contain useful information that may help to identify
the specific device(s) used by a particular subscriber to access the subscriber’s PROVIDER 1
account via the mobile application.

72. Based on my training and experience, I know that providers such as PROVIDER
1, PROVIDER 2, and PROVIDER 3 use cookies and similar technologies to track users visiting a
respective provider’s webpages and using its products and services. Basically, a “cookie” is a
small file containing a string of characters that a website attempts to place onto a user’s computer.
When that computer visits again, the website will recognize the cookie and thereby identify the
same user who visited before. This sort of technology can be used to track users across multiple
websites and online services belonging to PROVIDER 1, PROVIDER 2, and PROVIDER 3. More
sophisticated cookie technology can be used to identify users across devices and web browsers.
From training and experience, I know that cookies and similar technology used by providers such
as PROVIDER 1, PROVIDER 2, and PROVIDER 3 may constitute evidence of the criminal
activity under investigation. By linking various accounts, devices, and online activity to the same
user or users, cookies and linked information can help identify who was using a PROVIDER 1,

PROVIDER 2, and PROVIDER 3 account and determine the scope of criminal activity

33
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 45 of 50

73. Based on my training and experience, I know that PROVIDER 1, PROVIDER 2,
and PROVIDER 3 maintain records that can link different PROVIDER 1, PROVIDER 2, and
PROVIDER 3 accounts to one another, by virtue of common identifiers, such as common e-mail
addresses, common telephone numbers, common device identifiers, common computer cookies,
and common names or addresses, that can show a single person, or single group of persons, used
multiple PROVIDER 1, PROVIDER 2, and PROVIDER 3 accounts. Based on my training and
experience, I also know that evidence concerning the identity of such linked accounts can be useful
evidence in identifying the person or persons who have used a particular PROVIDER 1,
PROVIDER 2, or PROVIDER 3 account.

74. Based on my training and experience, I know that subscribers can communicate
directly with PROVIDER 1, PROVIDER 2, and PROVIDER 3 about issues relating to the account,
such as technical problems, billing inquiries, or complaints from other users. Providers such as
PROVIDER 1, PROVIDER 2, and PROVIDER 3 typically retain records about such
communications, including records of contacts between the user and the provider’s support
services, aS well records of any actions taken by the provider or user as a result of the
communications. In my training and experience, such information may constitute evidence of the
crimes under investigation because the information can be used to identify the account’s user or
users.

75. In summary, based on my training and experience in this context, I believe that the
computers of PROVIDER 1, PROVIDER 2, and PROVIDER 3 are likely to contain user-generated
content such as stored electronic communications (including retrieved and unretrieved e-mail for
PROVIDER 1, PROVIDER 2, and PROVIDER 3 subscribers), as well as PROVIDER 1,

PROVIDER 2, and PROVIDER 3-generated information about its subscribers and their use of

34
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 46 of 50

PROVIDER 1, PROVIDER 2, and PROVIDER 3 services and other online services. In my
training and experience, all of that information may constitute evidence of the crimes under
investigation because the information can be used to identify the account’s user or users. In fact,
even if subscribers provide PROVIDER 1, PROVIDER 2, and PROVIDER 3 with false
information about their identities, that false information often nevertheless provides clues to their
identities, locations, or illicit activities.

76. As explained above, information stored in connection with a PROVIDER 1,
PROVIDER 2, and PROVIDER 3 account may provide crucial evidence of the “who, what, why,
when, where, and how” of the criminal conduct under investigation, thus enabling the United
States to establish and prove each element of the offense, or, alternatively, to exclude the innocent
from further suspicion. From my training and experience, I know that the information stored in
connection with a PROVIDER 1, PROVIDER 2, and PROVIDER 3 account can indicate who has
used or controlled the account. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence. For example, e-mail
communications, contacts lists, and images sent (and the data associated with the foregoing, such
as date and time) may indicate who used or controlled the account at a relevant time. Further,
information maintained by PROVIDER 1, PROVIDER 2, and PROVIDER 3 can show how and
when the account was accessed or used. For example, providers such as PROVIDER 1,
PROVIDER 2, and PROVIDER 3 typically log the IP addresses from which users access the
account along with the time and date. By determining the physical location associated with the
logged IP addresses, investigators can understand the chronological and geographic context of the
PROVIDER 1, PROVIDER 2, and PROVIDER 3 account access and use relating to the criminal

activity under investigation. This geographic and timeline information may tend to either inculpate

35
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 47 of 50

or exculpate the person who controlled, used, and/or created the account. Additionally,
information stored at the user’s account may further indicate the geographic location of the account
user at a particular time (e.g., location information integrated into an image or video sent via e-
mail). Finally, stored electronic data may provide relevant insight into the user’s state of mind as
it relates to the offense under investigation. For example, information in the PROVIDER 1,
PROVIDER 2, and PROVIDER 3 account may indicate its user’s motive and intent to commit a
crime (e.g., communications relating to the crime), or consciousness of guilt (e.g., deleting
communications in an effort to conceal them from law enforcement). ’

77. Based on my training and experience, I know that evidence of who controlled, used,
and/or created a PROVIDER 1, PROVIDER 2, or PROVIDER 3 account may be found within the
user-generated content created or stored by the PROVIDER 1, PROVIDER 2, and PROVIDER 3
subscriber. This type of evidence includes, for example, personal correspondence, personal
photographs, purchase receipts, contact information, travel itineraries, and other content that can
be uniquely connected to a specific, identifiable person or group. In addition, based on my training
and experience, I know that this type of user-generated content can provide crucial identification
evidence, whether or not it was generated close in time to the offenses under investigation. This
is true for at least two reasons. First, people that commit crimes involving electronic accounts

(e.g., e-mail accounts) typically try to hide their identities, and many people are more disciplined

 

7 At times, internet services providers such as PROVIDER 1, PROVIDER 2, and PROVIDER 3
can and do change the details and functionality of the services they offer. While the information
in this section is true and accurate to the best of my knowledge and belief, I have not specifically
reviewed every detail of PROVIDER 1, PROVIDER 2, and PROVIDER 3’s services in connection
with submitting this application for a search warrant. Instead, I rely upon my training and
experience, and the training and experience of others, to set forth the foregoing description for the
Court.

36
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 48 of 50

in that regard right before (and right after) committing a particular crime. Second, earlier-
generated content may be quite valuable, because criminals typically improve their tradecraft over
time. That is to say, criminals typically learn how to better separate their personal activity from
their criminal activity, and they typically become more disciplined about maintaining that
separation, as they become more experienced. Finally, because e-mail accounts and similar
PROVIDER 1, PROVIDER 2, and PROVIDER 3 accounts do not typically change hands on a
frequent basis, identification evidence from one period can still be relevant to establishing the
identity of the account user during a different, and even far removed, period of time.

REQUEST TO SUBMIT WARRANT BY TELEPHONE
OR OTHER RELIABLE ELECTRONIC MEANS

78. I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of
Criminal Procedure, permission to communicate information to the Court by telephone in
connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney
Christine Macey, an attorney for the United States, is capable of identifying my voice and
telephone number for the Court.

CONCLUSION

79. Based on the forgoing, I request that the Court issue the proposed search warrant.
Because the warrant will be served on PROVIDER 1, PROVIDER 2, and PROVIDER 3, who will
then compile the requested records at a time convenient to it, there exists reasonable cause to
permit the execution of the requested warrant at any time in the day or night. Pursuant to 18 U.S.C.
§ 2703(g), the presence of a law enforcement officer is not required for the service or execution of

this warrant.

37
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 49 of 50

 

Respectfully submitted,
Daniel Rzepecki .
Special Agent

Federal Bureau of Investigation

Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on August 10, 2020

G. Michael Harvey
UNITED STATES MAGISTRATE JUDGE

 

2020.08.10 17:20:49 -04'00'

 

38
Case 1:20-sc-02054-GMH Document 8 Filed 08/25/21 Page 50 of 50

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by
(“PROVIDER”), and my title is
I am a custodian of records for PROVIDER, and I am qualified to authenticate the records attached
hereto because I am familiar with how the records were created, managed, stored, and retrieved. I
state that the records attached hereto are true duplicates of the original records in the custody of
PROVIDER. The attached records consist of:

 

 

 

 

[GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]
I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with knowledge
of those matters, they were kept in the ordinary course of the regularly conducted business activity
of PROVIDER, and they were made by PROVIDER as a regular practice; and

b. such records were generated by PROVIDER’s electronic process or system that
produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of PROVIDER in a manner to ensure that they are true duplicates of the
original records; and

2. the process or system is regularly verified by PROVIDER, and at all times
pertinent to the records certified here the process and system functioned properly and normally.

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the
Federal Rules of Evidence.

 

Date Signature
